 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville Ave., Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Davion Fitzgerald

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00295-JCM-NJK-1
12                  Plaintiff,                             DEFENDANT’S MOTION TO
                                                           CONTINUE RESENTENCING
13          v.
14   DAVION FITZGERALD,
15                  Defendant.
16
     Certification: This motion is timely filed.
17
            Defendant Davion Fitzgerald, through his attorney of record, Assistant Federal Public
18
     Defender Heidi Ojeda, hereby submits this motion to continue the resentencing set for January
19
     9, 2020 at 10:30 a.m.
20
            DATED this 18th day of December 2019.
21
                                                    RENE L. VALLADARES
22                                                  Federal Public Defender
23
                                               By: /s/Heidi Ojeda
24
                                                   HEIDI OJEDA
25                                                 Assistant Federal Public Defender

26
         Case 2:17-cr-00295-JCM-NJK Document 50 Filed 12/18/19 Page 2 of 5




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2          On November 6, 2017, Defendant Davion Fitzgerald pled guilty without a plea
 3   agreement to one count of being a felon in possession of a firearm, in violation of 18 U.S.C.
 4   §§ 922(g)(1), 924(a)(2). ECF Nos. 1, 20. Mr. Fitzgerald was sentenced on February 28, 2018.
 5   At the time of sentencing, the parties disputed whether Mr. Fitzgerald’s prior conviction for
 6   attempted battery with substantial bodily harm was a crime of violence under U.S.S.G. 2K2.1.
 7   That this Court ultimately found that it was not a crime of violence and sentenced Mr. Fitzgerald
 8   to 37 months custody followed by 36 months of supervised release. ECF No. 32.
 9          The Government timely appealed Mr. Fitzgerald’s sentence. ECF NO. 35. On August
10   26, 2019, the Ninth Circuit issued its opinion vacating Mr. Fitzgerald’s sentence and remanding
11   the case for resentencing. ECF No. 41. This Court set resentencing for January 9, 2020 at 10:30
12   a.m. ECF No. 45. The Government applied for and was granted a Writ of Habeas Corpus ad
13   Prosequendum to transport Mr. Fitzgerald for his resentencing. ECF No. 47.
14          Mr. Fitzgerald requests that this Court continue his sentencing hearing for at least 90
15
     days to allow time to file a writ of certiorari to the United States Supreme Court. Consistent
16
     with the Ninth Circuit Rules of Appellate Procedure, appellate counsel informed Mr. Fitzgerald
17
18   of his right to appeal the Ninth Circuit’s adverse ruling to the Supreme Court. 9th Circuit Rules

19   App. A, § 4(c). After discussions with counsel, Mr. Fitzgerald made the decision to file cert.
20   The deadline for his cert petition is February 18. 2020. Typically, within 45 days of filing the
21
     petition, the Court will indicate if it has been granted or denied.
22
            Finality concerning Mr. Fitzgerald’s conviction and the need for resentencing only
23
24   occurs after the Supreme Court has reviewed his petition for a writ of certiorari. See Clay v.

25   United States, 537 U.S. 522, 527 (2003)( “Finality attaches when this Court affirms a
26   conviction on the merits on direct review or denies a petition for a writ of certiorari, or when



                                                       2
         Case 2:17-cr-00295-JCM-NJK Document 50 Filed 12/18/19 Page 3 of 5




 1   the time for filing a certiorari petition expires.”) As such, Mr. Fitzgerald requests that this
 2   Court continue his resentencing hearing to allow time to file his writ of certiorari.
 3
            The government has indicated to undersigned counsel that they would oppose any
 4
     request for a continuance because Mr. Fitzgerald is scheduled for release on July 5, 2020 and
 5
 6   they are concerned that continuing the sentencing hearing could create issues if this Court

 7   ultimately decided to change Mr. Fitzgerald’s sentence.
 8          Given that Mr. Fitzgerald has the right to appeal the adverse ruling from the Ninth
 9
     Circuit and that the need to resentence him only become final after the Supreme Court
10
     reviews and issues a decision concerning his writ of certiorari, this Court should grant
11
12   Mr. Fitzgerald’s motion to continue.

13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                       3
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-295-JCM-NJK
 4
                   Plaintiff,                           PROPOSED ORDER
 5
            v.
 6
     DAVION FITZGERALD,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the resentencing hearing currently scheduled for

11                                                                         April 9, 2020
     Thursday, January 9, 2020 at 10:30 a.m., be vacated and continued to ________________ at

12               10 00 __.m.;
     the hour of ___:___ a    or to a time and date convenient to the court.

13                December
            DATED this ___ day 20, 2019.
                               of December, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26



                                                    4
         Case 2:17-cr-00295-JCM-NJK Document 50 Filed 12/18/19 Page 5 of 5




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on December 18, 2019, she served an electronic copy of the above and foregoing
 6   DEFENDANT’S MOTION TO CONTINUE RESENTENCING by electronic mail service
 7   to the persons named below:
 8
 9                            NICHOLAS A. TRUTANICH
                              United States Attorney
10                            DANIEL EVAN CLARKSON
                              Assistant United States Attorney
11                            501 Las Vegas Blvd. South
                              Suite 1100
12                            Las Vegas, NV 89101

13                                                     /s/ Rosana Aporta
14                                                     Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26



                                                       5
